Interview Summary (cont.)
The following response to argument  were discussed in the After Final interview for SN 16/727,730.

Claim Amendments 
It is asserted, that Claim 1 and withdrawn claims 7 and 12 are amended by way of this reply to recite that the unit of the content of water-insoluble dietary fiber and fruit/vegetable juice is "mass%." Support for the amendments can be found at least in paras. [0008] and [0018] of the specification as published. No new matter is added. 
Claim 1 is further amended by way of this reply to remove the limitation "wherein the fruit juice consists of a liquid part of a fruit and the vegetable juice consist of a liquid part of a vegetable." No new matter is added. 
Furthermore, claim 1 is amended to recite, inter alia, "wherein a content ratio between the water-insoluble dietary fiber by mass% and the one or more of the group consisting of a fruit juice and a vegetable juice by mass% is 1:2.5 to 1:25." Support for the amendments can be found at least in para. [0082], Examples 3-6 of Table 1 of the specification as published. No new matter is added. 
In response, said claims are not entered, therefore will be considered at that time.




Rejections under 35 U.S.C. § 112(b) 
It is asserted, that Claims 1-6 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter. To the extent the Examiner believes these rejections still apply to the amended claims, the rejections are respectfully traversed as follows. 
Regarding claim 1, the Examiner asserts that claim 1 requires a mass ratio, but the type of mass is missing a unit, which makes the scope of the claim unclear. Office Action, p. 3. Claim 1 is amended to recite, inter alia, "wherein a content ratio between the water-insoluble dietary fiber by mass% and the one or more of the group consisting of a fruit juice and a vegetable juice by mass% is 1:2.5 to 1:25." The unit of the content of water-insoluble dietary fiber and fruit/vegetable juice is "mass%" as recited in amended claim 1. 
Thus, the claimed content ratio is a ratio between the water- insoluble dietary fiber by mass% and fruit/vegetable juice by mass%. Because the content ratio does not include the term "mass ratio," and is a ratio between the water-insoluble dietary fiber by mass% and fruit/vegetable juice by mass%, the claimed content ratio range of amended claim 1 does not render the claim indefinite. 
The Examiner asserts that the claimed content ratio between the water- insoluble dietary fiber and a fruit/vegetable juice provides a range within a range because its limits do not match the limits of the claimed amounts for ingredients in the ratio. Office Action, p. 13. The Examiner further asserts that the upper limit of ratio range; i.e., when the amount of water-insoluble dietary fiber is 15 mass% and the claimed ratio is 1 to 100 parts of juice, would impart a broader limitation of the claimed 50 mass% or less of juice. Id. 
Amended claim 1 recites, inter alia, "wherein a content ratio between the water- insoluble dietary fiber by mass% and the one or more of the groups consisting of a fruit juice and a vegetable juice by mass% is 1:2.5 to 1:25." Initially, Applicant respectfully notes that inclusion of a theoretical fruit/vegetable juice content, such as 375% based on a combination of 15 mass% of water- insoluble dietary fiber and the water-insoluble dietary fiber to fruit/vegetable juice ratio of 1:25, which is greater than 100%, is not considered indefinite. M.P.E.P. § 2173.05(c) II states that, "the court held that a composition claimed to have a theoretical content greater than 100%...was not indefinite simply because the claims may be read in theory to include compositions that are impossible in fact to formulate." M.P.E.P. § 2173.05(c). Because inclusion of a theoretical content greater than 100% is not considered indefinite, the claimed ratio of water-insoluble dietary fiber and fruit/vegetable juice particularly points out and distinctly claims the subject matter. 
The Examiner further asserts that the claimed ratio makes claim 1 indefinite because the amount of water-insoluble dietary fiber being 15 mass%, and the ratio of water-insoluble dietary fiber and the fruit/vegetable juice being 1 to 1-100 would be 15 x 100 or a mass of 150, which would be more than 100 % of a composition. Office Action, p. 2-3. Furthermore, the Examiner asserts that claim 1 presents a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) that may be considered indefinite. Id., p. 3. 
Applicant respectfully notes that every limitation in the claim must be considered when evaluating the scope of a claim. M.P.E.P. § 2103. As illustrated below, when all limitations of amended claim 1 are considered, amended claim 1 does not include both a narrow and broader ranges. The theoretical fruit/vegetable juice content of greater than 100%, which the Examiner considers as a broad range, is a derived value from the claimed content ratio between the water-insoluble dietary fiber and fruit/vegetable juice. However, the claimed fruit/vegetable juice content range is limited to 50% by mass or less. Therefore, the theoretical fruit/vegetable juice content of greater than 100%, does not fall within the claimed fruit/vegetable juice content range of 50% by mass or less. Because every claim limitation in the claim must be considered, as recited in M.P.E.P. § 2103, and that the derived theoretical fruit/vegetable content of greater than 100% falls outside of the claimed fruit/vegetable content range, such theoretical content is outside of the scope of the claim. Therefore, amended claim 1 does not claim both a narrow and broader range, and the claim limitations of amended claim 1 do not render the claim indefinite. 
In response, even if the proposed amendments were entered, the claim still presents a broad range or limitation together with a narrow range because in this case the claim requires individual amounts of:
0.25 to 15 mass% water insoluble dietary fiber; and 50 mass% or less of fruit/vegetable juice; which imparts a mass% ratio of 3.33 to 200 water insoluble dietary fiber: 1 or less  fruit/vegetable juice.



Then the claim also requires a mass%  ratio of 1 water insoluble dietary fiber: 2.5 to 25 fruit/vegetable juice, which is a narrower range that what the individual amounts require.
All other 112(b) issues would be resolved.

It is asserted, that The Examiner further asserts that the juice is not limited to only liquids since the claimed juice in the composition as a whole includes water insoluble dietary fibers and solid ingredients. Office Action, p. 11. The Examiner further asserts that it is unclear as to how a liquid comprises any type of ingredients in a solid form when they are in the liquid, or how liquid ingredients like juice remain in the composition as a whole without mingling with the water insoluble ingredients claimed to make a juice consisting of only liquid. Id., p. 14. 
Claim 1 is amended to remove the limitation "wherein the fruit juice consists of a liquid part of a fruit and the vegetable juice consist of a liquid part of a vegetable," such that the liquid seasoning comprises a water-insoluble dietary fiber, and one or more of the group consisting of a fruit juice and a vegetable juice. 
Thus, the Examiner's assertion that "how liquid ingredients like juice remain in the composition as a whole without mingling with the water insoluble ingredients claimed to make a juice consisting of only liquid" does not apply to amended claim 1. For the reasons provided above, the liquid seasoning of amended claim 1 does not render the claim indefinite. 
In response, said amendments will overcome said rejection.

It is asserted, that regarding claim 3, the Examiner asserts that claim 3 requires solid ingredients that are dried while the claim is toward a liquid composition and thus, a critical element is missing, such as one that identifies how ingredients in a liquid remain dry. Office Action, p. 4. 
Applicant respectfully notes that the limitation "the solid ingredient is a dried ingredient" is recited in claim 4 instead of claim 3 and thus, believes that the present rejection applies to claim 4. Because claim 3 does not recite a dried ingredient, the present rejection regarding the dried ingredient does not apply to pending claim 3. 
	In response, it is agreed that claim 3 does not recite a solid ingredient, the examiner humbly apologizes for said typo.

It is asserted, that pending claim 4 recites, inter alia, "the solid ingredient is a dried ingredient before mixing into the liquid seasoning." The present specification discloses that solid ingredients used in the liquid seasoning may be any of a raw ingredient, a salted ingredient, and a dried ingredient, indicating that the dried ingredient is a type of ingredient. See para. [0019] of the specification as published. Applicant respectfully notes that the term "dried ingredient" is commonly known as a type of ingredient produced by drying an ingredient such as a raw ingredient, and "dried ingredient" does not imply that the ingredients remain dry in the liquid seasoning. Because the claimed dried ingredient does not imply that the ingredient remains dry in the seasoning, the dried ingredient in pending claim 4 does not render the claim indefinite. 
In response, the claims are toward a composition, meaning the ingredient in the composition (not the source of the ingredients), and any chemical or physical structure said ingredients impart to the composition as a whole.  Therefore the claim of dried ingredients in a liquid composition is indefinite because it is not toward what is specifically in the composition itself, especially regarding claimed amount of said ingredients (clm. 5), since the amount of a rehydrated solid ingredient varies depending on the type of ingredient.  For example an amount of salt is constant between both states, however, the amount of a dried herb is modified between the states. Therefore the claimed solid ingredients that were dry prior to being in the liquid is open to any amount, therefore Claim 4 should indicate that they are by wet mass, because in light of the specification, it is clear that the amount of solid ingredients by mass are based on the total seasoning in terms of wet weight (0020).  

Rejection based on Aquino 
It is asserted, that Applicant respectfully submits that the liquid seasoning with the ratio range of water-insoluble dietary fiber and fruit/vegetable juice as recited in proposed amended claim 1 provides unexpected results of good food texture, mildness in mouthfeel, and sense of grated- like ingredients. 
To illustrate the above, Applicant respectfully notes that Examples of liquid seasoning having the amended ratio range of water-insoluble dietary fiber and fruit/vegetable juice resulted in 4 or more points for evaluation results of food texture, mildness in mouthfeel, and sense of grated-like ingredients, indicating that the aforementioned evaluation results of the Examples are good. See 
paras. [0082]-[0083], and Test Examples 3-6 in Table 1 of the specification as published. On the contrary, the evaluation results of Comparative Examples having the content ratio of water-insoluble dietary fiber and fruit/vegetable juice outside of the amended claimed range (Comparative Examples 1-3) resulted in the score of 2, 2.5, or 3 points for evaluation of food texture, mildness in mouthfeel, and sense of grated-like ingredients, indicating that the evaluation results of the Comparative Examples are poor. Id., Comparative Examples 1-3 in Table 1. 
Above examples clearly show that the ratio of water-insoluble dietary fiber and the fruit/vegetable juice in a range of from 1:2.5 to 1:25 is critical in obtaining all the unexpected results of good food texture, mildness in mouthfeel, and sense of grated-like ingredients. Furthermore, above Examples and Comparative Examples show that the aforementioned unexpected results are commensurate in scope with the claimed liquid seasoning of amended claim 1. 
Meanwhile, Aquino teaches that the amount of insoluble fiber is 0.05 to 3.0% by weight and the amount of flavor base is 5 to 40% by weight. Aquino, p. 5, lines 6-11, and p. 9, lines 4-9. Furthermore, Aquino's flavor base is a fruit- or vegetable product or a mixture thereof and the amount of fruit- or vegetable solids contained in the flavor base is 4.5 to 33% by weight. Id., p. 8, lines 21-27. Therefore, the amount of liquids in the flavor base is calculated to be 67 to 95.5% by weight. Combined together, the ratio between Aquino's fiber and liquids in the flavor base can be calculated to be approximately in the range of 1:1.1 to 1:764. Therefore, Aquino does not teach the criticality of the water-insoluble dietary fiber to fruit/vegetable juice ratio range of 1:2.5 to 1:25, as recited in amended claim 1, to obtain all of the unexpected results of good food texture, mildness in mouthfeel, and sense of grated-like ingredients. 
 	In this regard, Applicant emphasizes that unexpected results are entitled to consideration in determining non-obviousness. Specifically, "a greater than expected result is an evidentiary factor pertinent to the legal conclusion of obviousness...of the claims at issued". In re Corkill, 711 F.2d 1496 (Fed. Cir. 1985). Because Aquino does not teach or suggest the criticality of the claimed ratio range of water-insoluble dietary fiber and fruit/vegetable juice to obtain unexpected results of good food texture, mildness in mouthfeel, and sense of grated-like ingredients, amended claim 1 is not rendered obvious by Aquino and thus, patentable over Aquino. Accordingly, withdrawal of the rejections is respectfully requested. 
In response, Comparative Examples 1-3, are  very specific compositions, wherein the claims are broad.
See Comparative Examples 1-3 below:

    PNG
    media_image1.png
    279
    346
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    345
    382
    media_image2.png
    Greyscale


The claims do not require a composition consisting of: 
3 mass% salt, 
20 mass % sugar, 
10 mass% brewed vinegar with 15% acidity, 
0.3 mass % xanthan gum, 
1, 2 or 0.5 mass% lees powdered bean curd,
10 mass% 5 x concentrated apple juice,
50 mass% unconcentrated fruit juice, and
water to make up the remaining 100 mass% of the composition. 
Although Applicant’s disclosure is appreciated, it is not a showing of unexpected results. 




Even if such evidence is presented it would not automatically overcome an obviousness rejection, as after making a conclusion of a proper showing of unexpected results, the Examiner then has to determine: 1) if any differences between the claimed invention and the prior art may be expected to result in some differences in properties, in other words whether the properties differ to such an extent that the difference is really unexpected (see: MPEP §716.02); and 2) the evidence of unexpected results supports non-obviousness as weighed against the evidence of obviousness.
In this case, Applicant compares organoleptic properties, which are considered indefinite, therefore without scientific data on the properties, it is highly unlikely they would be able to achieve a proper showing.

Further, a proper showing of unexpected results includes:
Evidence of unexpected results must be in the form of a direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. The showing of unexpected results must be commensurate in scope with the invention as claimed.  See MPEP 716.02(d).

The declaration must provide:
A description of precisely what was tested.  It must include both:
The invention as claimed, AND
The closest prior art 
A description of all of the test conditions.
Test results.  The results must include: 
The actual steps carried out, the materials employed, and the results obtained should be spelled out.  Nothing concerning the work relied upon should be left to conjecture.
The results of the test performed on the invention as claimed.
The results of the test performed on the closest prior art.
A showing of statistical and practical significance of the unexpected results. (i.e. several data points that confirm the test result was not just a statistical flier.) 
An analysis of the test results, including:
A conclusory statements such as “the prior art invention did not perform well” without a showing of the actual results of the test performed on the prior art AND on the claimed invention is insufficient.
The results must be due to the claimed features (including how the ranges for the components are established, in other words how the specifically claimed ranges provide the unexpected result), not to unclaimed features.


Further, a proper experimental design includes consists of all combinations across all levels of each factor. It is capable of estimating all factors and their interactions to show the unexpected result. The total number of unique runs in a complete factorial experimental design for fixed-level designs may be calculated as bf where b is the number of levels for each factor and f is the number of factors. For example, a complete factorial design of three factors, each at two levels, would consist of 23 = 8 runs. Similarly, a complete factorial design consisting of five factors at two levels and four factors at three levels would require of 25 * 34= 2,592 unique runs.  The more limited the claims are, make a design with less experimental runs. 
Then the runs must be repeated multiple times, to show statistical evidence, that the experimental results are robust, occur every time, and are not just a flier.
Applicant presents none of the criteria required above.

Further, taste tests must be held under strict criteria, for example unexpected results must showing everything set forth in such a test, for the all of the criteria outlined in the “Laboratory methods for sensory analysis of food”, enclosed herein.
Agriculture Canada: Laboratory methods for sensory analysis of food; copyright 1991.


NOTE: It is extremely rare for any Applicant to meet all of the require for a proper showing of unexpected results.  The examiner has not seen this occur in over 15 years at the office.  Therefore if Applicant decides to try this route, they are welcome to present their experimental design in an Office Interview before it is implemented, for a brainstorming session on how to insure it is robust.  This will prevent having to make several time consuming attempts to provide a proper showing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 


To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793